PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
SANKAI, YOSHIYUKI, et al.
Application No. 15/315,867
Filed:  March 06, 2017
Attorney Docket No. 124512-0001US01 
:
:
:          DECISION      
:
:



This is a decision on the request for refund filed March 11, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $1,810.00 stating, “paid large entity fees and matter is small entity and has been throughout prosecution.”

The Office records shows that applicant asserted small entity status (37 CFR 1.27(c)), on March 06, 2017. Small entity status has been established and made of record.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,810.00, has been credited to applicant’s credit card on June 03, 2022.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

 

/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions